Citation Nr: 0836126	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for pharyngitis.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for sinus injury based on an instrument tip left in 
the right maxillary sinus after removal of third molars at a 
VA facility on September 3, 2004, and surgical removal of the 
instrument tip by sinusotomy on October 27, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from August 1998 to 
March 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In July 2004, the 
RO granted service connection for pharyngitis assigning a 0 
percent evaluation, effective March 29, 2004.  The RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 in March 
2005.  

The Board remanded this case for additional development in 
December 2007.  As the requested development has been 
accomplished, this case is properly before the Board.

The veteran submitted an internet article on pharyngitis in 
September 2008 that was not reviewed by the RO.  The article 
does not directly address the veteran's pharyngitis.  
Therefore, a remand for agency of original jurisdiction 
consideration is not necessary in this case.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The veteran's pharyngitis is manifested by an occasional 
sore throat and erythema of the tonsils.

2.  The medical evidence shows that no additional disability 
resulted from the sinus injury based on an instrument tip 
left in the right maxillary sinus after removal of third 
molars at a VA facility on September 3, 2004, or the surgical 
removal of the instrument tip by sinusotomy on October 27, 
2004; there also is no relationship between the allergic 
rhinitis and sinusitis and carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no 
higher, for pharyngitis are met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6516 (2007).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for sinus injury based on an instrument tip 
left in the right maxillary sinus after removal of third 
molars at a VA facility on September 3, 2004, and surgical 
removal of the instrument tip by sinusotomy on October 27, 
2004 have not been met. 38 U.S.C.A. §§ 1151, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the original service connection claim for 
pharyngitis and the claim for entitlement to benefits under 
38 U.S.C.A. § 1151 by letters dated in May 2004 and January 
2005.  Additional notice was provided in January 2008 and May 
2008, which included the criteria for assigning effective 
dates and disability ratings.  While these latter notice 
letters were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in a June 2008 supplemental statement of the 
case, following the provision of notice.  No fundamental 
unfairness is shown as a result of the untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a service connection 
claim and a claim for entitlement to benefits under 
38 U.S.C.A. § 1151 and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

After the RO granted service connection for pharyngitis in a 
July 2004 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in November 2004.  The 
RO continued the 0 percent rating in an April 2005 statement 
of the case and subsequent supplemental statements of the 
case.  While the veteran was not provided a VA letter 
outlining all of the evidence necessary to substantiate an 
initial increased rating claim, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the pharyngitis and whether entitlement to 
benefits under 38 U.S.C.A. § 1151 is warranted.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating 

The RO granted service connection for pharyngitis in July 
2004 assigning a 0 percent evaluation, effective March 29, 
2004.  The veteran appealed this action asserting that he has 
severe pain throughout the year.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

There is no diagnostic code that directly addresses 
pharyngitis and the veteran's pharyngitis is rated by analogy 
under 38 C.F.R. § 4.97, Diagnostic Code 6516 for chronic 
laryngitis.  Where VA's Rating Schedule does not list a 
specific disability, the disability is rated under criteria 
where the functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

Chronic laryngitis manifested by hoarseness with inflammation 
of cords or mucous membrane is rated as 10 percent disabling 
and chronic laryngitis manifested by hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration or pre-malignant changes on biopsy is rated as 
30 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6516.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

A July 2004 VA examination report shows recurrent symptoms of 
pharyngitis three or four times a year, but lately one to 
three times a year, for which the veteran has taken 
antibiotics.  He currently had active symptoms of sore throat 
and pain with swallowing.  

A July 2004 VA primary care note shows complaints of 
something swollen at the back of the veteran's throat with 
whites spits.  It hurt with swallowing.  On objective 
evaluation, he had an enlarged right tonsil with white spots.

A March 2006 VA examination report shows no present bouts of 
acute pharyngitis requiring antibiotics.  Instead he had 
allergic rhinitis and congestive sinusitis with frequent 
nasal drainage, which caused an irritated soreness in the 
throat.  Most days this was improved with treatment of the 
nose and sinus with antihistamines, decongestants, and 
topical steroids.  He did not complain of a sore throat at 
present.  On objective evaluation, he had clear, nonpurulent, 
watery nasal discharge and no speech impairment or nasal 
regurgitation.  The nasal mucosa had thin watery discharge 
and pale boggy turbinates; there were no polyps seen; and 
airflow was normal through both sides.  The oropharanx was 
well-visualized and was of normal mucosa with no redness, 
exudate, or enlargement of tonsilar tissue or neck nodes.  
The diagnosis was recurrent pharyngitis by history, none 
found on present examination.

A June 2007 VA medical record shows complaints of sore 
throat, coughing, runny nose, headaches, and sinus discharge.  
On physical examination, the post-pharynx had mild erythema 
prominent on the tonsils with no exudates.  The veteran was 
instructed to return to the clinic if the sore throat did not 
improve or worsened.

A September 2007 VA medical follow-up record shows complaints 
of a bad sore throat and painful lump in neck.  On physical 
examination, the throat was clear.  The sore throat also was 
resolved at the time of examination.

A January 2008 VA primary care record shows complaints of 
sore throat and cough for the past three weeks.

The medical evidence shows the veteran's pharyngitis is 
associated with intermittent complaints of a sore throat and 
some erythema on the tonsils, although one report relates the 
sore throat complaints to allergic rhinitis and congestive 
sinusitis.  His speech was normal with no reports of 
hoarseness and in March 2006 the oropharanx was of normal 
mucosa with no redness.  Given the fact that the veteran's 
pharyngitis is rated by analogy under the criteria for 
chronic laryngitis, the findings of mild erythema in the 
throat are considered analogous to inflammation of the cords 
or mucous membranes.  While there is no hoarseness, the 
medical evidence more closely approximates the criteria for a 
10 percent evaluation under Diagnostic Code 6516.  See 
38 C.F.R. § 4.7.  Even though one examiner related the sore 
throat complaints to nonservice-connected allergic rhinitis 
and allergic sinusitis, it is not clear where the line is in 
terms of the effect of these disabilities on the veteran's 
throat and the effect of the pharyngitis.  The Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Thus, all doubt is resolved in the 
veteran's favor that the sore throat complaints and erythema 
of the tonsils are due to his pharyngitis.  The 30 percent 
evaluation is inapplicable as there are no analogous findings 
that amount to thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes.

The only other diagnostic codes that are remotely relevant 
include Diagnostic Code 6518 for total laryngectomy, 
Diagnostic Code 6520 for stenosis of the larynx, and 
Diagnostic Code 6521 for injuries to the pharynx.  None of 
these diagnostic codes apply, however, as the medical 
evidence does not show any such impairment.

The level of impairment from pharyngitis has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran has indicated that his pharyngitis has 
caused him to miss work.  This, in and of itself, however, 
does not amount to marked interference with employment.  The 
record also does not show any frequent periods of 
hospitalization due to pharyngitis.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The evidence more closely approximates the criteria for a 10 
percent evaluation for pharyngitis.  To the extent that any 
further increase is not assigned, the preponderance of the 
evidence is against the claim; and there is no doubt to be 
resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

38 U.S.C.A. § 1151

The veteran asserts that he has allergy and sinus problems as 
a result of an instrument tip left in the right maxillary 
sinus after removal of third molars at a VA facility on 
September 3, 2004, and surgical removal of the instrument tip 
by sinusotomy on October 27, 2004.  

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c) 
(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

A September 3, 2004 VA oral surgery note shows informed 
consent was obtained and the veteran was seen for removal of 
third molars under intravenous sedation.  During the 
procedure, the tip of the Potts elevator broke.  Efforts to 
retrieve it were unsuccessful and it moved out of site 
between the sinus membrane and bone at the palatal aspect of 
#1 alveolus.  

A September 2004 VA dental service progress note shows the 
veteran was status post one week removal of four third 
molars.  The veteran reported numbness on the left side of 
the lower lip and chin, plus sensitivity of the lower 
incisors.  On physical examination, there was mild edema in 
the buccal vestibules by the extraction sites with no 
purulence.  He was 100 percent accurate in detecting light 
touch with cotton-tipped applicator, direction of brush 
stroke, and sharp versus dull over left lower lip and chin.  
The panoramic x-ray examination showed the tip of a Potts 
elevator on the wall of the right maxillary sinus apical to 
molars.  The impression was subjective paresthesia but intact 
objective function of left inferior alveolar nerve.  
Presently the foreign body was causing no infection but its 
presence could be problematic in the future, for instance if 
the veteran needed a magnetic resonance imaging scan.  The 
veteran indicated that he would like to have it removed.  

On October 1, 2004, consent was signed for a day surgery on 
October 27, 2004 to remove the instrument tip in the right 
maxillary sinus.  The surgery report shows the Caldwell Luc 
procedure of the right maxillary sinus for removal of foreign 
body was performed with no complications.  The findings 
showed the tip of the Pott's elevator resting against the 
medial wall of the sinus in the second molar area.  There was 
no sign of infection.

In November 2004, a surgery note shows the veteran was one 
week status post removal of instrument tip from right 
maxillary sinus.  The veteran stated the sinuses were sore on 
both sides from a cold and he developed a runny nose from 
both nostrils from a cold.  On physical examination, there 
was no edema, erythema, dehiscence, or purulence.  A 
panoramic x-ray verified removal of foreign body.  The 
impression was that the area was healing within normal limits 
with no sign of complication. 

A December 2004 VA dental service consult report shows 
complaints of persistent pain at the site where the right 
maxillary sinusotomy was performed.  The veteran had a broken 
instrument tip in the right maxillary sinus following removal 
of third molars on September 3, 2004.  The tip was removed by 
sinusotomy on October 27, 2004.  Post-healing appeared to 
progress well with no wound breakdown or infection.  However, 
the veteran complained of pain at the surgery site.  There 
was no history of fever, drainage in the mouth from the site, 
or discharge from the nose.  The pain was present throughout 
the day and the veteran described the pain as a dull 
discomfort "like something is infected" and not an acute 
pain.  There was no report of cheek swelling if the nose is 
blown.

On physical examination, there was no extraoral edema.  The 
skin was free of erythema.  Intraorally there was no edema or 
erythema.  The incision was well-healed with no dehiscence or 
drainage.  The teeth in quadrant were free of mobility.  The 
nostrils were pinched together and with the veteran trying to 
exhale through nose, there was no air moving from sinus to 
oral cavity.  The panoramic x-ray showed no clouding of sinus 
or air/fluid level.  The impression was that clinically and 
radiographically the site appeared well-healed.  There was 
possible sinusitis versus dysesthesia.  A December 2004 
computed tomography (CT) scan of the sinuses showed osseous 
window from Caldwell-Luc procedure, absence of air-fluid 
level, and mucosal thickening of all paranasal sinuses except 
sphenoid sinus.

A May 2005 VA primary care note shows the veteran requested 
an ear, nose, and throat consult for chronic sinusitis.  He 
underwent wisdom tooth removal in October of last year and 
apparently had some complications and had to undergo a 
Caldwell Luc procedure of the right maxillary sinus for 
removal of foreign body.  The CT scan in December 2004 showed 
a surgical defect of the anterior wall of the right maxillary 
sinus.  The veteran presented with complaints of right-sided 
facial pressure and nasal drainage times three to four 
months.  On objective evaluation, the right frontal and 
maxillary sinuses were tender to palpation, extraocular 
muscles were intact, pupils were equally-reactive to light 
and accommodation, the nasal mucosa was with minimal 
erythema, and the tonsils two out of four were without 
exudate.  

A July 2005 VA ear, nose, and throat consult shows the 
veteran denied any history of allergic rhinitis or chronic 
sinusitis until the dental work was done to remove a foreign 
body lodged in the sinus.  He now suffered from rhinorrhea, 
nasal airway congestion, and occasional sinus facial pressure 
and pain.  On physical examination, the nose revealed 
edematous nasal mucosa, but after application of Neo-
Synephrine, there was no evidence of nasal polyps, bleeding, 
or purulence in the nasal passages.  There also was no 
deviated septum or tenderness to palpation over the sinuses.  
The assessment was allergic rhinitis and chronic sinusitis.

As the record shows that a portion of a Potts elevator was 
left in the right maxillary sinus after removal of third 
molars at a VA facility on September 3, 2004 and that 
surgical removal of the instrument tip by sinusotomy was 
performed on October 27, 2004, the first inquiry is whether 
the veteran has an additional disability as a result of this.
 
As noted, the veteran has asserted that the surgeries have 
caused his allergic rhinitis and sinusitis.  

A VA examiner provided an opinion in May 2008 that upon 
interview and examination, along with review of the medical 
records documenting the subsequent condition of the veteran 
in relation to the sinuses, no permanent disability or 
objective sequelae of either the foreign body in the right 
maxillary sinus, or the surgical procedure and after care to 
retrieve that foreign body were found to be present.  The 
examiner mentioned that subsequent health care notes show no 
long-term sequelae or added disability to the veteran from 
either the breakage of the instrument and its presence in the 
maxillary sinus for a few weeks pending surgical retrieval, 
nor from the second surgical procedure, a maxillary 
sinusotomy, during which the tip of the instrument was 
retrieved without incident with a normal and uncomplicated 
healing and recovery, as documented by follow-up visits.  The 
records showed that before the wisdom teeth extraction and 
subsequent to this, the allergic rhinitis and congestive 
sinusitis involved essentially all of the paranasal sinuses 
and both left and right maxillary sinuses, the ethmoid 
sinuses, and the frontal sinuses.  This is an immunological 
disorder and it is not physiologically possible for this 
condition to have been initiated or caused by the wisdom 
teeth extraction procedure, the broken Potts elevator tip, or 
the unilateral maxillary sinusotomy procedure.  The veteran's 
symptoms were of perennial nasal congestion and rhinitis, 
clear, with frequent sniffling.  He developed bilateral 
frontal and facial pressure sensation intermittently and 
these symptoms were treated with the usual allergic rhinitis 
medications.  He had a long history of recurrent pharyngitis, 
which appeared to be linked with this recurrence of post-
nasal drainage.  The most recent CT scan of the sinuses in 
December 2004 showed diffuse mucosal thickening and a well-
healed, normal post Caldwell Luc Ostia.

Based on the medical opinion, there is no additional 
disability shown as a result of the VA surgical procedures in 
September 2004 and October 2004.  It is not clear whether in 
fact the veteran had allergic rhinitis and sinusitis prior to 
his surgeries.  The service medical records document 
complaints of nasal congestion, runny nose and tenderness in 
the sinuses.  Right before his surgery on a VA examination in 
July 2004, however, there was no nasal congestion or sinus 
tenderness.  Nonetheless, the VA medical opinion in May 2008 
clearly states that the allergic rhinitis and sinusitis are 
conditions that are not physiologically possible to be 
related to the surgical procedures.  Rather, they are 
immunological disorders.  

The May 2008 VA examiner further found that appropriate 
measures were taken after the instrument used during the 
extraction of the teeth was noticed.  He documented that 
during the procedure, the tip of the instrument broke off and 
entered the right maxillary sinus.  This was immediately 
recognized and appropriate measures were taken for follow-up 
and management of this not unusual and not unforeseen 
complication of the dental procedure.  The nature of the 
procedure was such that a mechanical instrument failure such 
as this was one of the potential problems encountered and 
this occurrence did not imply any lack of skill or care or 
any negligence or any other improper action on the part of VA 
caregivers.  There was no evidence of such found either in 
review of the procedure note or the subsequent care that was 
given without complication.

The medical evidence thus shows that the surgeries were not 
the proximate cause of the sinusitis and allergic rhinitis; 
first, because there was no additional disability caused as a 
result of the surgeries; and second, because the doctors did 
not exhibit carelessness, negligence, lack of proper skill, 
or error in judgment.  Both surgical procedures note that 
consent was obtained.  Also the May 2008 examiner determined 
that the management of the surgical instrument left in the 
maxillary sinus was not unusual or an unforeseen complication 
of the dental procedure.  See 38 C.F.R. § 3.361(d).  

The veteran's own statements regarding additional disability 
associated with the surgeries are of little probative value.  
Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent. See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether he incurred 
permanent additional disability as a result of the use of the 
surgical procedures in September 2004 and October 2004.  

Moreover, the veteran's lay evidence is outweighed by the 
medical evidence of record, which shows that the veteran's 
allergic rhinitis and sinusitis were not proximately caused 
by the surgeries; nor were they due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

The preponderance of the evidence is against the claim for 
compensation pursuant to 38 U.S.C.A. § 1151; there is no 
doubt to be resolved; and compensation under 38 U.S.C.A. § 
1151 for sinus injury based on an instrument tip left in the 
right maxillary sinus after removal of third molars at a VA 
facility on September 3, 2004, and surgical removal of the 
instrument tip by sinusotomy on October 27, 2004 is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.











ORDER

Entitlement to an initial evaluation of 10 percent, but no 
higher, for pharyngitis is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for sinus injury based on an instrument tip left in the right 
maxillary sinus after removal of third molars at a VA 
facility on September 3, 2004, and surgical removal of the 
instrument tip by sinusotomy on October 27, 2004 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


